Opinion filed April 27, 2006












 








 




Opinion filed April 27, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00082-CV 
 
                                                    __________
 
                               CAROL JOHNENE MORRIS Appellant
 
                                                             V.
 
        BILL
THOMAS, DIRECTOR THOMAS FUNERAL HOME, Appellee
 

 
                                        On
Appeal from the County Court at Law
 
                                                         Midland County, Texas
 
                                                Trial
Court Cause No. CC-11670
 

 
                                             M
E M O R A N D U M   O P I N I O N
On March 1, 2006, the trial court signed an order
denying Carol Johnene Morris=s
motion to recuse or disqualify.  Morris
filed a notice of appeal.  An affidavit
of inability to pay costs on appeal was not filed with the notice of
appeal.  We dismiss.




On April 11, 2006, the clerk of this court wrote
Morris and advised her that the March 1 order did not appear to be a final,
appealable order and that the required filing fee had not been paid.  Our April 11 letter directed Morris to
respond by April 26, 2006, showing grounds for continuing the appeal and to
file the required filing fee by April 26. 
Morris has responded by filing motions and with correspondence.
Morris seeks an extension of time in which to pay
her filing fee.  She also asks this court
for permission to use the ADowntown@ law library in Midland instead of the
law library at the ACentral
Facility@ where
she is confined.  In neither her motions
nor in her correspondence does Morris address whether this court has
jurisdiction to entertain this appeal.
The motions are overruled, and the appeal is
dismissed for want of jurisdiction.
 
PER CURIAM
 
April 27, 2006
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.